This is an attempted appeal from a judgment of conviction rendered against the plaintiff in error in the county court of Muskogee county on the 17th day of February, 1922, wherein plaintiff in error was convicted of the offense of unlawful possession of intoxicating liquor and punishment fixed as above stated. From the judgment rendered against him plaintiff in error attempted to appeal by filing in this court on the 16th day of August, 1922, a petition in error, with case-made attached. The Attorney General has filed a motion to dismiss the appeal, for the *Page 366 
reason that the same was not filed in this court within the time allowed by section 2808, Compiled Statutes 1921. This being an attempted appeal from a judgment of conviction for a misdemeanor, the longest period allowed by law after rendition of the judgment for filing the appeal in this court is 120 days. The appeal was not lodged in this court until 150 days after rendition of the judgment. This court has never acquired jurisdiction of the appeal, and the same is therefore dismissed.
BESSEY and DOYLE, JJ., concur.